Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, JP2016200227.
Regarding claim 1, Hayashi discloses a tapered roller bearing comprising: an outer ring (3) having an inner circumferential surface formed with an outer ring track surface (3a), an inner ring (2) having an outer circumferential surface formed with an inner ring track surface (2a), a row of tapered rollers (4) disposed rollably between the outer ring track surface and the inner ring track surface, and a retainer (5) made of a resin (see previously provided translation, page 4, last paragraph concluding on page 5) and having a plurality of pockets (6) for holding the tapered rollers of the row of tapered rollers at a predetermined interval; and the tapered roller bearing having a contact angle not smaller than 35° (top of page 3 of translation states the angle can range from 15-60, this anticipates the claimed “not smaller than 35”, the angle shown in the instant application and that in the prior art are also both disclosed as or shown as being measured with respect to the axial direction, while Hayashi doesn’t state “contact angle” the same angle is described); wherein the retainer includes: a large-diameter side having a large-diameter side ring portion (5a), a small-diameter side having a small-diameter side ring portion (5b), wherein a diameter of the small-diameter side is smaller than a diameter of the large-diameter side, and a plurality of pillar portions (5c) provided equidistantly in a circumferential direction, connecting the large-diameter side ring portion and the small-diameter side ring portion; each of the pockets is formed by wall surfaces of a pair of pillar portions that are mutually adjacent (see figure 2b, the walls the that face each other on adjacent pillars), an inner circumferential surface of the large-diameter side ring portion (surface of 5a facing pocket), and an outer circumferential surface of the small-diameter side ring portion (surface of 5b facing pocket) wherein each of the pillar portions has one of the wall surfaces and these wall surfaces are arranged to face each other; each of the walls surfaces has, on a diametrically inner surface side of the pillar portion, a fall-out prevention tab for preventing the tapered roller placed inside the pocket from falling onto the diametrically inner surface side (see figure 2, lowest most item 5e, 5e extends from the inner side surface of each pillar).
Hayashi, while disclosing the fall-out prevention tab does not disclose that the tab is placed at a distance of 10% through 20% of a length L of the pocket from the outer circumferential surface of the small-diameter side ring portion toward the inner circumferential surface of the large-diameter side ring portion.
However, Hayashi further discloses that the tab can be formed at any location on the inner radial side of the retainer (last paragraph of page 3 of translation) as long as it is within the parting line x.  Thus Hayashi is further teaching that the tabs can be located anywhere along the pillar below the line labeled x, this would be inclusive of the range of 10-20 percent of the length from the inner most (smallest diameter side) of the pillar.  Thus, in view of the full disclosure of Hayashi the location of the tabs can be moved but still provide the same function.  Therefore one having ordinary skill in the art at the time of filing could have located the tabs anywhere below the parting line x, including the specific range of 10-20 percent from the outer circumferential surface of the small-diameter side ring portion and still provide a retainer that would perform the same function and predictable result of holding the rollers in the retainer.  In addition this range can be viewed as an optimum range for their location in light of the disclosure of Hayashi stating that they can be anywhere below the parting line x, it has been held that where the general conditions of a claim are disclosed in the prior art (the tabs and tabs being located anywhere below parting line x in Hayashi, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Hayashi discloses that at least one of the wall surfaces has another a fall-out prevention tab (5e that is to the right of figure 2) for preventing the tapered roller placed inside the pocket from falling onto the diametrically inner surface side, and the another fall-out prevention tab is placed closer to the large-diameter side than to the small-diameter side (the second 5e on the right of the figures is closed to the large diameter side than the small diameter side).
Regarding claim 5, Hayashi discloses that the one pair of the pillar portions have tapered roller guide surfaces (5d) on their outer diameter side of their opposing wall surfaces, and each of the tapered roller guide surfaces has a length in a range of 50 through 90% of the length of the pocket (see page 3 of translation, second to last paragraph).
Response to Arguments
Applicant's arguments filed October 2, 2022 have been fully considered but they are not persuasive. 
Applicant again argues that the aspect of the invention is to prevent improper insertion of the roller and this is “most effectively” achieved by the claimed location of the tab being 10-20% from the small diameter side and Applicant believes that the functional differences with Hayashi and a lack of motivation would prevent one having ordinary skill in the art from arriving at the claimed invention.
With regards to Hayashi, at the top of page 4/7, Applicant acknowledges that Hayashi “discloses the basic structure of the present invention and tabs (claw portions) placed inside the pocket” but argues that the function of these is different since the tabs are meant to retain.  However this argument is focused on the disclosed function of the tab, in this case the disclosed function does not override the fact that the same structure is shown, an apparatus claim must be differentiated from the prior art in terms of structure not function, see MPEP 2114.  Also, regardless of the disclosed function of Hayashi’s the tabs, while retaining and preventing fall out, also aid in the positioning of the roller, just like Applicant’s tabs and Applicant’s tabs would also function as a retaining structure that prevents the roller from falling out through the pocket when installed, if the tabs of the instant application don’t also act as a retaining element how would they hold the roller in a manner that would indicated improper installation?
Based on the disclosed function in Hayashi, Applicant then argues that it is not reasonable to assume that one having ordinary skill in the art could move the tabs, specifically positioning one closer to the small diameter side.  Applicant supports this argument by making assertions about where they believe one having ordinary skill in the art would place that tabs without any supporting evidence (middle paragraph on page 4/7) and later states that this is common knowledge.  However, the Examiner is unaware of any reference or supporting document that says that tabs must only be placed in these locations.  In addition, as stated in the prior office action the finding of a location that is considered “more effective” is not inventive when the structure was previously known and the disclosure of Hayashi states that the tabs can be anywhere along the length of the pillar below the parting line X and still achieve the same effect they intend.   As stated in the prior office action, the selection of a range for a particular benefit does not make the range inventive.  Hayashi acknowledges that the tab(s) can be anywhere along the length of the pillar, this disclosure renders obvious all possible ranges.  The question of the particular range resulting in a particular result is also not persuasive since the purpose of the fall out prevention tab is to prevent the roller from dropping out of the cage, regardless of the location of the tabs if the roller was to be positioned in reverse it would be visually different than any other roller in the cage and would have the larger diameter of the roller protruding further outward from the small diameter side and thus this would be a visual indicator that would prevent improper assembly.  The argument that the range for the location of the tab provides a benefit as it relates to preventing invert insertion of the roller is unpersuasive since based on the geometry of the roller and cage in a tapered roller bearing assembly is enough to provide the same benefit and thus the question that must be considered is that of the obviousness of the range, regardless of the perceived benefit, Hayashi’s disclosure renders obvious this range as explained above.  Regardless of the location of the tabs in Hayashi the reference discloses that they would perform the same and thus the document at the very least renders obvious the placement of the tabs anywhere and obvious matter of design choice.
On page 5/7 Applicant further attacks the argument above by stating “as a native Japanese speaker” the provided translation is not accurate; however Applicant has not provided any other translation that is certified by a translator (not Applicant).  However, Applicant states that what the document actual says is “the tab can be formed at any location as long as being on an inner radial side than molding part line X and on the inner radial side of the retainer” which still appears to be saying that the tabs can be anywhere as long as they are on the radially inner side of the retainer and below parting line X.  This is specifically what it is being alleged that the document says above and relied upon in the rejection.  If the tabs have to be below X but can be anywhere in the region of the cage bar that is below X how does this not include the possibility of being 10-20% from the small diameter end?
Applicant concludes the argument by again stating that Hayashi is disclosing tabs as merely a feature to stably retain the roller however a reference does not have to recognize the same benefit as the instant application to be pertinent.  Hayashi discloses all of the same structure regardless of what the intention of the tabs are.  Hayashi then states that the tabs can be anywhere along the inner radial side of the cage bar as long as they are below parting line x, this covers all location and thus renders obvious 10-20% from the small diameter end.  The tabs of the instant application also would act as retaining defines that stably retain the roller, what Applicant is stating is that the tabs further act as a visual indicator when combined with the roller since an installed roller would appear different if installed wrong, however this would also happen in Hayashi, if a roller is installed backward it’s going to stick out differently on the small diameter side then the large diameter side compared to other properly installed rollers simply based on the taper of the roller being backwards.  Applicant has not invented the use of the tabs but is providing a location with a particular purpose in mind, this location is rendered obvious by the disclosure of Hayashi as stated in the rejection above and this position is maintained.
In item 4 of the remarks Applicant attempts to highlight what they perceive as unique features.  The first is “the bearing area is small” however it is not understood what Applicant means by this.  Second, that the numbers of tapered rollers are large, 3-5x larger than conventional, but this is not claimed nor does it appear to be discussed in the specification as originally filed.  Third, that the difference between the small and large diameters of the taper is small making the roller look almost cylindrical but again no relative diameters are disclosed or claimed as being part of the invention.
Applicant’s arguments are again focused on the perceived benefit and that this benefit is not explicitly stated in the Hayashi document, however there is no requirement that a prior art document recognize the same “benefit”.  In order to anticipate or render obvious a claimed invention the prior art only has to anticipate or render obvious the claimed structure.  The remarks do not present any argument that the range claimed is not obvious in view of Hayashi but rather that the purpose of the tabs are different, this is not persuasive in overcoming the rejection and does not address the fact that the reference says the tabs can be anywhere along the cage below parting line x and it would appear that Applicant’s own translation of the document, while not provided, appears to say the same thing.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656